Murphy, P. J., dissents in a memorandum as follows:
The purpose of a bill of particulars is to amplify the pleadings, limit the proof and prevent surprise at trial. (D & D Recreation v Royal Globe Ins. Co., 54 AD2d 889.) The complaint in this action has not been amplified in any meaningful way because many of the critical items in plaintiff’s bill are grossly incomplete, unresponsive or evasive. The defendant has the right to narrow the issues before both disclosure and trial. In this proceeding plaintiff seeks damages of approximately $3,000,000. Before the defendant is required to engage in extended disclosure and a protracted trial, plaintiff should be obligated to give straightforward and responsive answers with respect to the nature of its claims and its damages. Plaintiff’s present bill of particulars is almost totally worthless to the defendant. The defendant’s motion should have been granted to the extent of directing plaintiff to serve a further bill of particulars with regard to those items challenged by the defendant.